The question presented in this case is substantially the same as in En-le-te-ke et. al. v. Beasley et el., No. 19939, this day decided, 148 Okla. 255, 298 P. 611, and with which this case is consolidated, except there is no direct allegation or admission that the mother of the allottee conveyed her interest in the allotted lands during her lifetime. However, the petition does allege the death of the mother and fails to allege that she died seized of an interest in the land, nor do plaintiffs attempt to deraign the title claimed by them by or through the mother, but claim their interest by inheritance direct from the allottee. The case was presented below and here upon the same theory as the En-le-te-ke Case. Treating it the same here, the demurrers were properly sustained. The judgment is affirmed.
LESTER, C. J., and HEFNER, CULLISON, SWINDALL, ANDREWS, McNEILL, and KORNEGAY, JJ., concur. CLARK, V. C. J., not participating.